By the Court.
We see no error in this. It is in the discretion of the court, whether it will dismiss a petition in error without the consent of both parties. Were it otherwise, great injustice might be done to the defendant, by delaying the enforcement of his judgment, and escaping the penalty imposed by the law for vexatious delay.

Motion overruled.

*207If a plaintiff in error has this right, he can harass the defendant in error by repeated proceedings, dismissing each when called for hearing.